Citation Nr: 1624098	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a separate rating based on instability for chondromalacia patella of the right knee with possible degenerative changes.  

2.  Entitlement to a separate rating based on instability for chondromalacia patella of the left knee with possible degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  

In August 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In pertinent part, a Board decision in May 2014 denied the Veteran's claims for a rating in excess of 10 percent prior to December 9, 2011, and in excess of 20 percent from December 9, 2011, for chondromalacia patella of the right knee with possible degenerative changes; and a rating in excess of 10 percent for chondromalacia patella of the left knee with possible degenerative changes.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied separate ratings for instability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  In an Order dated in January 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision insofar as it denied separate ratings for instability and remand the case for readjudication in accordance with the JMR. 

The JMR specifically notes that the Veteran did not appeal the denials of increased ratings based on limitation of motion pursuant to 38 C.F.R. § 4.71a, DCs 5260, 5261.  Consequently, the Board has characterized the issues as set forth on the first page.

The case was subsequently remanded in April 2015 to obtain additional treatment records and provide the Veteran with a new VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has submitted new evidence, which relates to the issue on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  


FINDING OF FACT

There is no evidence of recurrent subluxation or lateral instability of either knee.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating based on instability for chondromalacia patella of the right knee with possible degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5257 (2015).

2.  The criteria for a separate rating based on instability for chondromalacia patella of the left knee with possible degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in a letter dated in October 2005 regarding the type of evidence necessary to establish his claims.  He was instructed that to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disabilities have gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Letters dated in March 2006 and October 2008 notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in December 2005, December 2009, December 2011, and August 2015.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges the Veteran's September 2015 statement that the 2015 examination was not adequate as he reported that the examiner did not physically touch his knees.  However, a review of the examination report shows that the appropriate testing and evaluation was performed.  A VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).

The only evidence that has been presented that the examiner did not conduct an appropriate examination is the Veteran's own contentions.  Consequently, the Board concludes that clear evidence to the contrary has not been presented to overcome the presumption of regularity.  Therefore, the Board finds that the 2015 examination is indeed adequate.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

As noted in the Introduction, the Veteran did not appeal that part of the Board's May 2014 decision that denied increased ratings based on limitation of motion pursuant to 38 C.F.R. § 4.71a, DCs 5260, 5261.  Rather the Veteran only appealed the Board's decision insofar as it denied separate ratings for instability.  Consequently, this analysis will only focus on whether separate ratings for instability is warranted.

Pursuant to DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5257 (2015).  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.

The Veteran was afforded a VA examination in December 2005.  He reported that his knees bothered him every day and that they buckled approximately once per week.  The examiner reported that when asked specifically what he meant by buckling, the Veteran could not be any more specific in his description.  He denied any lateral movement of his patella or actual giving and falling of his knees.  The Veteran reported that catching was the most similar to the symptoms he was having.  He stated that he was unable to sit for a prolonged period because of increasing pain.  The Veteran reported having trouble ascending stairs, which affected his usual daily occupation in that he was unable to sit for prolonged periods of time and had trouble using stairs.  

Examination revealed grossly normal alignment.  He had a negative J sign bilaterally; negative Lachman's bilaterally; negative McMurray's signs bilaterally; and no vasovagal laxity at zero and 30 degrees of flexion.  The examiner opined that based on the Veteran's history, he did not claim to be active enough to realistically have any symptoms of recurrent patellar subluxation nor did he claim those symptoms occurred.  The examiner also opined that the Veteran did not complain of any symptoms of a medical meniscal tear in the right knee and they could find no physical findings suggestive of that either.  The examiner reported that the Veteran was uncooperative with the examination and not faithful in performing the requested physical examination components to the best of his ability.

An August 2008 treatment record shows that the Veteran reported that his knees buckled when he mowed the lawn.  MRIs of both knees that month showed intact menisci, ligaments, and tendons bilaterally.

At a December 2009 VA examination, the Veteran's reported symptoms for both knees include giving way, instability, pain, stiffness, incoordination, decreased speed of joint motion, locking episodes several times a week, repeated effusions, being able to stand for 15-30 minutes, and being able to walk more than one quarter of a mile but less than one mile.  He denied symptoms such as deformity, weakness, episodes of dislocation or subluxation, symptoms of inflammation and flare-ups of joint disease.  No assistive devices/aids were used.  Instability tests were not performed.  X-rays of both knees was reported as stable exam with no acute change identified.  The effect on his usual occupation was pain.  It had no effect on shopping, traveling, feeding, bathing, dressing, toileting, and grooming; and a moderate effect on chores, exercise, sports, and recreation.  

At his hearing, the Veteran testified that he had instability of the right knee almost daily.  August 2011 Hearing Transcript (T.) at 7-8.  He testified that his knees gave way; he had daily pain rated as 9/10; and his knees swelled.  Id. at 8-9.  He testified that his symptoms of the right knee were about the same in severity as in the left knee.  Id. at 10.

A December 2011 VA examination shows that the Veteran reported bilateral knee stiffness after sitting for periods of time.  He reported flare-ups that impacted the function of the knee.  He reported that his knees locked up and gave way.  The Veteran reported that he made sure to use hand rails when going up and down stairs.  He reported that his knees popped and that he went to work in pain daily.  All joint stability tests were normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have any meniscal conditions.  No assistive devices were used.  The examiner reported that the Veteran had no X-ray evidence of patellar subluxation.  The examiner remarked that the Veteran reported very limited ranges of motion and subjective complaints of pain without physical or radiographic findings of an abnormality.  The examiner noted that the Veteran was able to passively bend his knees to 90 degrees for the examination checking for knee instability, valgus and varus.  

The Veteran was provided a VA examination in August 2015.  He reported having swelling with excessive use that impaired his mobility.  There was no history of recurrent subluxation or lateral instability bilaterally.  All joint instability tests were again normal bilaterally.  No assistive devices were used.

A March 2016 treatment record shows that the Veteran reported having popping and grinding, worse when climbing stairs.  He was reported to have small effusion with crepitus.  Ligaments were reported to be intact.  

The Veteran's treatment records do not show at least slight recurrent subluxation or lateral instability.

Based on a review of the evidence, the Board concludes that separate ratings for instability of each knee are not warranted.   

Although the Veteran has repeatedly reported having buckling, and also reported instability as a symptom to the 2009 examiner, the actual physical findings during this appeal have not shown at least slight recurrent subluxation or lateral instability such that separate ratings are warranted.  As discussed above, joint instability tests at the 2005, 2011, and 2015 examinations were all normal.  Even with the Veteran's reports of buckling, recurrent subluxation or lateral instability has not been shown in the Veteran's treatment records or VA examinations.  Both the 2011 and 2015 examiners specifically indicated that there was no history of recurrent subluxation or lateral instability.  As the examiners' reports were formed after having had the opportunity to interview and examine the Veteran, as well as reviewing the evidence that includes the Veteran's reports of buckling as well as instability, the Board accords them great probative value.  No medical professional has provided any opinion indicating that the Veteran has had recurrent subluxation or lateral instability at any time during this appeal.  Even considering the Veteran's reports, the fact remains that instability tests throughout this appeal have been normal and examiners have reported no history of recurrent subluxation or lateral instability.  Therefore, in light of the negative instability tests throughout this appeal and the opinions of the VA examiners showing no history of recurrent subluxation or lateral instability, the Board concludes that separate ratings for instability are not warranted.  

For these reasons, the Board finds that for both knees, the criteria for separate ratings based on instability have not been met.   

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral knee symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's bilateral knee disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




	(CONTINUED ON NEXT PAGE)



ORDER

.Entitlement to a separate rating based on instability for chondromalacia patella of the right knee with possible degenerative changes is denied.  

Entitlement to a separate rating based on instability for chondromalacia patella of the left knee with possible degenerative changes is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


